NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

MARSHA L. PAYTON,
Petitioner,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respondent.

2()12-3193

Petition for review of the Merit Systeme Protection
Board in case no. AT122112008()-W-1.

ON MOTI()N

ORDER

Marsha L. Payton moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT IS ORDERED THAT;

The motion is granted

MARSHA PAYTON V. DHS

359 §§ ?, 2312
Date

cc: l\/larsha L. Payton

Jeanne E. Davidson, Esq.

521

FoR THE CoURT

/s/ Jan Horbaly
J an Horbaly

Clerk

F|LED
U.S. COURT OF APPEALS FOR
THE FEDERAL C{RCUIT

SEP 072[};'¢

JAN HUHBALV
CLEHK